Citation Nr: 1703393	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (assisting the Winston-Salem, North Carolina RO), granting service connection for bilateral hearing loss and tinnitus, and assigning an initial rating of 10 percent to each disability.  
 
The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on November 1, 2016.  However, the Veteran's representative withdrew the hearing request in a letter dated on October 31, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

The Veteran claims entitlement to a rating in excess of 10 percent for bilateral hearing loss and a rating in excess of 10 percent for tinnitus.  In April 2012, the Veteran underwent an audiological examination that found bilateral hearing loss and tinnitus.  However, the Veteran wrote in an October 2014 letter that his hearing and tinnitus have worsened since his April 2012 examination.  Additionally, in October 2016, the Veteran underwent a private audiological examination with Dr. H.L. that found severe to profound bilateral hearing loss, and Dr. H.L reported a history of the Veteran's hearing loss worsening over the course of the past four years, which appears to be supported by a comparison of the Veteran's air conduction puretone thresholds as recorded by Dr. H.L. and his April 2012 air conduction puretone thresholds.

However, the October 2016 examiner evaluated the Veteran using a speech discrimination test other than the Maryland CNC Test, which is the only speech discrimination test used to assess hearing impairment for VA compensation purposes.  An audiological examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, unless the examiner decides the speech discrimination test is inappropriate for VA rating purposes.  38 C.F.R. § § 4.85 (a), (c), 4.86.
According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's bilateral hearing loss and tinnitus may have worsened, the May 2012 VA examination report is no longer current, and the October 2016 private audiometry examination by Dr. H. L. does not contain sufficient information to assign the appropriate rating to the Veteran's bilateral hearing loss, another examination must be conducted to ascertain the current severity of his bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make efforts to obtain any outstanding VA treatment records regarding the Veteran's bilateral hearing loss and tinnitus.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his bilateral hearing loss and tinnitus.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After completing the above, schedule the Veteran for a VA examination to assess the current severity of his service-connected bilateral hearing loss and tinnitus.  The claims e-folder must be made available to the examiner for review of the case prior to the examination.  A notation to the effect that this record review took place should be included in the report.  

a. All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran; audiometric testing to determine puretone thresholds at 1000, 2000, 3000, and 4000 Hertz; and speech recognition ability as determined via Maryland CNC test.  The examiner should also identify any functional loss resulting from the Veteran's bilateral hearing loss and tinnitus, to include any interference with activities of daily living and/or occupational functioning.

b. A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in the examination report.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




